DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/07/2022 has been entered. Claims 1-4, 9-18, and 21 are pending in the application. Claims 6-8, 19, and 22 are newly cancelled Claims 1, 3, 13, and 21 are newly amended. Applicant’s amendments to the Claims and Specification have overcome each and every objection previously set forth in the final Office Action mailed 05/02/2022.
Claim Objections
Claims 13 and 22 are objected to because of the following informalities: 
The limitation “garment structure and operable by the wearer pulling the first zipper” in Claim 13 should read “garment structure; pulling the first zipper”
Claim 22 is not included in the new claim set. MPEP 714 states that the current status of all of the claims in the application, including any previously canceled or withdrawn claims, must be given. The remarks filed 09/07/2022 indicate that Claim 22 is cancelled, therefore Claim 22 should be included in the new claim set with the status identifier: “(Canceled)”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shih (US 2009/0320175) in view of McKenzie et al. (US 5802611), Smith et al. (US 5008962), and Puzzo et al. (US 2019/0174846).
Regarding Claim 1, Shih teaches a garment (Fig. 1J), comprising: a garment structure formed of a fabric material (paragraph [0138], “multifunctional garment or trappings according to a first preferred embodiment of the present invention is illustrated, wherein the multifunctional garment or trapping comprises an article 1,” wherein a garment is made of fabric), wherein the garment structure includes a front portion (see annotated Fig.) operable to cover a front portion of a wearer's body and a back portion (see annotated Fig.) operable to cover a back portion of the wearer's body (fig. 1j shows the front and back portions being operable to cover their respective portions of the body), and wherein the front and back portion are joined along a second body side opposite the first body side (annotated fig. 1j shows the front and back portion being joined along a second body side); a first fastener mechanism (19a,b) extending along the first body side (see annotated Fig.) of the garment structure, wherein the first fastener mechanism includes a first zipper operable by the wearer to join the front portion to the back portion to create a torso opening (see annotated Fig.) for the wearer (fig. 1j shows the first fastener (19a,b) being a zipper and joining the front and back portions together to form a torso opening; paragraph [0143], “the first and second zippers 19a, 19b”); and a second fastener mechanism (17a-d) extending along an inseam of the garment structure (Figs. 1i,j show the second fastener mechanism extending along an inseam of the garment), wherein the second fastener mechanism includes a second zipper operable by the wearer to join the front portion to the back portion to create a first leg opening (see annotated Fig.) and a second leg opening (see annotated Fig.) for the wearer (annotated fig. 1j shows the second fastener mechanism joining the front and back portions to create two leg openings; paragraph [0143] discloses “buckling the first connecting means (buttons) 17a and the fourth connecting means (buttonholes) 17d, and buckling the second connecting means (buttonholes) 17b and the third connecting means (buttons) 17c of other side parts of the skirt, so as to form two trouser legs,” however paragraph [0202] further discloses “The above mentioned examples illustrate that the connecting means are paired as buttons and buttonholes. It is appreciated that the connecting means can be paired as zippers,” therefore the second fastener mechanism can obviously be a second zipper).
Shih does not teach the garment being shorts and wherein the garment structure includes a non-continuous waistband having an opening along a first body side, and wherein the first zipper is operable by the wearer pulling the first zipper downwards to join the front portion to the back portion.
Attention is drawn to McKenzie et al., which teaches an analogous article of apparel. McKenzie et al. teaches shorts (16) (col. 3 ll. 43, “the shorts 16”), comprising: a garment structure formed of a fabric material, wherein the garment structure includes a front portion (see annotated Fig.) operable to cover a front portion of a wearer's body and a back portion (see annotated Fig.) operable to cover a back portion of the wearer's body (Fig. 2 shows the front and back portions of the garment being operable to cover a front and back of a wearer), wherein the garment structure includes a waistband (32), and wherein the front portion and back portion are joined along a second body side opposite the first body side (annotated fig. 2 shows the front and back portions being joined along a second body side opposite the first body side); a first fastener mechanism (16C) extending along a first body side of the garment structure, wherein the first fastener mechanism includes a first zipper operable by the wearer to join the front portion to the back portion to create a torso opening (see annotated Fig.) for the wearer (fig. 2 shows the first fastener (16C) extending along a first body side of the garment and joining the front and back portions to create a torso opening; the first fastener is shown as buttons, however col. 3 ll. 9-11 discloses “the attachment means described is not limited to buttons and apertures. Other suitable attachment means such as Velcro .RTM., zippers, snaps, etc. may be used,” therefore the first fastener may obviously be a zipper); and a second fastener mechanism (16F) extending along an inseam of the garment structure, wherein the second fastener mechanism includes a second zipper operable by the wearer to join the front portion to the back portion to create a first leg opening and a second leg opening for the wearer (Fig. 2 shows the second fastener (16F) extending along an inseam of the garment structure to join the front and back portions to create a first and second leg opening; the second fastener is shown as buttons, however col. 3 ll. 9-11 discloses “the attachment means described is not limited to buttons and apertures. Other suitable attachment means such as Velcro. RTM., zippers, snaps, etc. may be used,” therefore the second fastener may obviously be a zipper).
Attention is drawn to Smith et al. which teaches an analogous article of apparel. Smith et al. teaches a garment, comprising: a garment structure (10) formed of a fabric material (col. 5 ll. 37-40, “both conventional natural and synthetic fabrics and paper-related materials and other disposables may be used to manufacture the present trousers”), wherein the garment structure includes a front portion (see annotated Fig.) operable to cover a front portion of a wearer's body and a back portion (see annotated Fig.) operable to cover a back portion of the wearer's body (Fig. 3 shows the front and back portions operable to cover the front and back portions of the wearer, respectively), wherein the garment structure includes a non-continuous waistband (see annotated Fig.) having an opening along a first body side (annotated fig. 3 shows the waistband having an opening along a first body side), and wherein the front portion and back portion are joined along a second body side opposite the first body side (annotated fig. 1 shows the front and back portion being joined along a second body side opposite a first body side); a first fastener mechanism (27) extending along a first body side of the garment structure, wherein the first fastener mechanism is operable by the wearer to join the front portion to the back portion to create a torso opening (see annotated Fig.) for the wearer (Figs. 2 and 3 show the first fastener mechanisms (27) extending along a first body side of the garment and being operable to joining the front portion to the back portion to create a torso opening).
Attention is drawn to Puzzo et al., which teaches an analogous article of footwear. Puzzo et al. teaches a lower body garment (100) comprising: a garment structure formed of a fabric material (paragraph [0021] “The pants can be made of a soft, comfortable fabric”), wherein the garment structure includes a front portion (see annotated Fig.) operable to cover a front portion of a wearer's body and a back portion (see annotated Fig.) operable to cover a back portion of the wearer's body (annotated fig. 2 shows the front and back portions covering their respective portions of the wearer’s body), wherein the garment structure includes a non- continuous waistband (102) having an opening along a first body side (fig. 5 shows the waistband (102) being noncontinuous and having an opening along a first body side), and wherein the front portion and back portion are joined along a second body side opposite the first body side (fig. 3 shows wherein the front and back portions are joined along a second body side opposite the first body side); a first fastener mechanism (112) extending along the first body side of the garment structure (paragraph [0023], “Zipper (112) extends from the top of waistband (102) along outseam (106) to cuff (108)”), wherein the first fastener mechanism includes a first zipper operable by the wearer pulling the first zipper downward to join the front portion to the back portion to create a torso opening for the wearer (paragraph [0040], “The zipper tracks can be engaged at the waistband (e.g., the box and pin are at the top of the waistband) and the zipper can be fastened by pulling the slider down toward the cuff”; Fig.. 2 shows the zipper being pulled partially downwards, the torso opening having been formed by joining the front and back portions).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shih to include the teachings of McKenzie et al. such that the garment is shorts as it is no more than the simple substitution of one lower body garment known in the art for another, as the modification would provide no expected results or change in function as a lower body covering; to modify Shih to include the teachings of Smith et al. such that the garment structure includes a non-continuous waistband having an opening along a first body side so that the garment is more easily put on by the wearer, especially as Shih teaches an opening along the first body side, however the opening is not specifically disclosed as being part of a waistband; and to modify Shih to include the teachings of Puzzo et al. such that the first zipper is operable by the wearer pulling the first zipper downwards to join the front portion to the back portion so as to allow the pant leg to be put on easily while standing up or laying down (paragraph [0039] “The ability to completely open each pant leg allows the pants to be put on without being pulled up through the legs. The pants can be easily taken on and off while lying in bed or standing up”), especially as Shih is silent as to the operation of the zipper. 
Regarding Claim 2, modified Shih teaches all of the limitations of the shorts of Claim 1, as discussed in the rejections above. Shih further teaches wherein the garment structure includes a third fastener mechanism (8) located at the waist of the shorts on the same body side as the first fastener mechanism (19a, b) (paragraph [0143], “The waist size of the trouser is adjusted by the rubber band 8,” wherein the rubber band is considered as equivalent to the third fastener mechanism. Examiner notes that Figs. 1i, j does not show the rubber band, however Fig. 1c shows the rubber band (8) being a draw string fastener that fastens at its ends at the waist of the skirt on the same body side as the first fastener (19a, b). Fig. 1c is another formation of the garment structure as shown in Fig. 1i, j).
Regarding Claim 3, modified Shih teaches all of the limitations of the shorts of Claim 1. Shih further teaches wherein the first fastener mechanism is operable by the wearer to join the front portion to the back portion to close the body side of the shorts (Fig. 1j shows the first fastener (19a, b) joining the front and back portions to close the body side of the garment).
Shih does not teach wherein the garment structure includes a flexible waistband, and wherein the first fastener mechanism does not penetrate the waistband.
Attention is drawn to Smith et al. which teaches an analogous article of apparel. Smith et al. teaches a garment, comprising: a garment structure (10) formed of a fabric material (col. 5 ll. 37-40, “both conventional natural and synthetic fabrics and paper-related materials and other disposables may be used to manufacture the present trousers”), wherein the garment structure includes a front portion (see annotated Fig.) operable to cover a front portion of a wearer's body and a back portion (see annotated Fig.) operable to cover a back portion of the wearer's body (Fig. 3 shows the front and back portions operable to cover the front and back portions of the wearer, respectively), wherein the garment structure includes a non-continuous waistband (see annotated Fig.) having an opening along a first body side (annotated fig. 3 shows the waistband having an opening along a first body side), and wherein the front portion and back portion are joined along a second body side opposite the first body side (annotated fig. 1 shows the front and back portion being joined along a second body side opposite a first body side); a first fastener mechanism (27) extending along a first body side of the garment structure, wherein the first fastener mechanism is operable by the wearer to join the front portion to the back portion to create a torso opening (see annotated Fig.) for the wearer (Figs. 2 and 3 show the first fastener mechanisms (27) extending along a first body side of the garment and being operable to joining the front portion to the back portion to create a torso opening). Smith et al. further teaches wherein the garment structure (10) includes a flexible waistband (14), wherein the first fastener mechanism (27) does not penetrate the waistband (fig. 3 shows wherein the first fastener mechanism (27) does not penetrate the waistband), wherein the first fastener mechanism is operable by the wearer to join the front portion to the back portion to close the body side of the garment (annotated fig. 2 shows wherein the first fastener mechanism is operable by the wearer to join the front and back portions to close the body side of the garment, compared to the open configuration shown in Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shih to include the teachings of Smith et al. such that the garment structure includes a flexible waistband, wherein the first fastener mechanism does not penetrate the waistband so that the waistband remains unencumbered by the first fastener and therein increases the comfort of the wearer.
Regarding Claim 4, modified Shih teaches all of the limitations of the shorts of Claim 1, as discussed in the rejections above. Shih further teaches wherein the garment structure includes a third fastener mechanism (19f) extending along a second body side (see annotated Fig.) of the garment structure, wherein the third fastener mechanism is operable by the wearer to join the front portion to the back portion to create a torso opening for the wearer after the first fastener mechanism has been fastened (Fig. 1j shows the third fastener (19f) disposed on a second body side and joining the front and back portions of the body to form the torso opening).
Regarding Claim 10, modified Shih teaches all of the limitations of the shorts of Claim 1, as discussed in the rejections above. Shih does not explicitly teach wherein the waistband includes a drawstring, however as modified above Shih does have a waistband, and as Shih teaches a drawstring at the waist of the garment (paragraph [0143], “The waist size of the trouser is adjusted by the rubber band 8,” wherein the rubber band is considered as equivalent to the drawstring. Examiner notes that Figs. 1i, j does not show the rubber band, however Fig. 1c shows the rubber band (8) being a draw string fastener that fastens at its ends at the waist of the skirt on the same body side as the first fastener (19a, b). Fig. 1c is another formation of the garment structure as shown in Fig. 1i, j), therefore the waistband of Shih as modified would obviously include a drawstring so as to adjust the tightness of the garment around the waist of the wearer.
 Regarding Claim 11, modified Shih teaches all of the limitations of the garment of Claim 1, as discussed in the rejections above. 
Shih does not teach wherein the waistband is flexible.
Attention is drawn to Smith et al. which teaches an analogous article of apparel. Smith et al. teaches a garment, comprising: a garment structure (10) formed of a fabric material (col. 5 ll. 37-40, “both conventional natural and synthetic fabrics and paper-related materials and other disposables may be used to manufacture the present trousers”), wherein the garment structure includes a front portion (see annotated Fig.) operable to cover a front portion of a wearer's body and a back portion (see annotated Fig.) operable to cover a back portion of the wearer's body (Fig. 3 shows the front and back portions operable to cover the front and back portions of the wearer, respectively), wherein the garment structure includes a non-continuous waistband (see annotated Fig.) having an opening along a first body side (annotated fig. 3 shows the waistband having an opening along a first body side), and wherein the front portion and back portion are joined along a second body side opposite the first body side (annotated fig. 1 shows the front and back portion being joined along a second body side opposite a first body side); a first fastener mechanism (27) extending along a first body side of the garment structure, wherein the first fastener mechanism is operable by the wearer to join the front portion to the back portion to create a torso opening (see annotated Fig.) for the wearer (Figs. 2 and 3 show the first fastener mechanisms (27) extending along a first body side of the garment and being operable to joining the front portion to the back portion to create a torso opening). Smith et al. further teaches wherein the waistband (see annotated Fig.) is flexible (annotated fig. 3 shows the waistband being flexible as the first fastener mechanism (27) is unzipped, Fig. 1 shows the garment being worn by the wearer, therein the waistband is obviously flexible).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shih to include the teachings of Smith et al. such that the waistband is flexible so that the wearer is comfortable when wearing the shorts and so that the shorts can be easily doffed and donned by the wearer when needed. 
Regarding Claim 12, modified Shih teaches all of the limitations of the garment of Claim 1, as discussed in the rejections above. 
Shih does not teach wherein the shorts include a pocket.
Attention is drawn to Smith et al. which teaches an analogous article of apparel. Smith et al. teaches a garment, comprising: a garment structure (10) formed of a fabric material (col. 5 ll. 37-40, “both conventional natural and synthetic fabrics and paper-related materials and other disposables may be used to manufacture the present trousers”), wherein the garment structure includes a front portion (see annotated Fig.) operable to cover a front portion of a wearer's body and a back portion (see annotated Fig.) operable to cover a back portion of the wearer's body (Fig. 3 shows the front and back portions operable to cover the front and back portions of the wearer, respectively), wherein the garment structure includes a non-continuous waistband (see annotated Fig.) having an opening along a first body side (annotated fig. 3 shows the waistband having an opening along a first body side), and wherein the front portion and back portion are joined along a second body side opposite the first body side (annotated fig. 1 shows the front and back portion being joined along a second body side opposite a first body side); a first fastener mechanism (21) extending along a first body side of the garment structure, wherein the first fastener mechanism is operable by the wearer to join the front portion to the back portion to create a torso opening (see annotated Fig.) for the wearer (Figs. 2 and 3 show the first fastener mechanisms (21) extending along a first body side of the garment and being operable to joining the front portion to the back portion to create a torso opening). Smith et al. further teaches wherein the garment include a pocket (col. 5 ll. 43-44, “most pocket styles can be incorporated into the present trousers”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shih to include the teachings of Smith et al. such that the shirts include pockets so that the wearer is able to carry their small personal belongings such as keys or a phone, while keeping their hands free for carrying large objects or doing other activities for example. 

    PNG
    media_image1.png
    613
    903
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    575
    703
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    969
    960
    media_image3.png
    Greyscale

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shih (US 2009/0320175) in view of McKenzie et al., Smith et al. (US 5008962), and Puzzo et al. (US 2019/0174846), and further in view of Cavalier (US 5359731).
Regarding Claim 9, modified Shih teaches all of the limitations of the short of Claim 1, as discussed in the rejections above. 
Shih does not teach wherein the fabric material is moisture-resistant.
Attention is drawn to Cavalier, which teaches an analogous article of appeal. Cavalier teaches a garment, comprising: a garment structure (10) formed of a fabric material (col. 5 ll. 22-25, “The garment of this invention can be fabricated from any suitable fabric or materials conventionally used for fabricating rainwear, such as nylon, polyester, acrylics, polyolefins, cotton, wool, etc.”), wherein the garment structure includes a front portion (16) operable to cover a front portion of a wearer's body and a back portion (see annotated Fig.) operable to cover a back portion of the wearer's body (annotated fig. 2 shows wherein the front and back portions are operable to cover the front and back portions of the wearer, respectively); a first fastener mechanism (22a) extending along a first body side of the garment structure, wherein the first fastener mechanism includes a zipper (col. 4 ll. 37, “slide fastener 22a,” wherein a slide fastener is equivalent to a zipper) operable by the wearer to join the front portion to the back portion to create a torso opening (see annotated Fig.) for the wearer (annotated fig. 2 shows the first fastener mechanism (22a) joining the front and back portions to form a torso opening). Cavalier further teaches wherein the fabric material is moisture-resistant (col. 5 ll. 22-27, “The garment of this invention can be fabricated from any suitable fabric or materials conventionally used for fabricating rainwear, such as nylon, polyester, acrylics, polyolefins, cotton, wool, etc. Where necessary or appropriate the material or fabric can be subjected to processes that render the fabric water-resistant,” wherein water resistant is considered as being equivalent to moisture resistant).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shih to include the teachings of Cavalier such that the fabric material is moisture resistant so as to keep the wearer relatively dry while wearing the shorts. 

    PNG
    media_image4.png
    689
    812
    media_image4.png
    Greyscale


Claims 13-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Segal (US 2007/0017000) in view of Shih (US 2009/0320175), Smith et al. (US 5008962), and Puzzo et al. (US 2019/0174846).
Regarding Claim 13, Segal teaches a method for changing into a first garment from a second garment, comprising: sliding the first garment (10) over the second garment (70), wherein a garment structure of the first garment includes a front portion (30) operable to cover a front portion of a wearer's body and a back portion (40) operable to cover a back portion of the wearer's body (figs. 3 and 4 show the front (30) and back (40) portions of the garment (10) being operable to cover the front and back of the wearer), wherein the garment structures includes a waistband (20), and wherein the front portion (30) and back portion (40) are joined along a second body side opposite the first body side (fig. 1 shows the second body side of the garment, wherein the front and back portions are joined at the second body side at the waistband (20)) and removing the second garment (70) from underneath the first garment (10) (paragraph [0022], “the cover garment 10 is pulled up over the wet swimsuit 70 so that the waistband 20 of the cover garment 10 is slightly above the waist of the swimsuit… The swimsuit 70 can then be pulled down and removed in a single uninterrupted motion while the front and rear panels 30, 40 remain in covering relation to the user's private areas below the waist.”).
Segal does not teach  the waistband being noncontinuous, a first fastener mechanism of the first garment to join the front portion to the back portion to create a torso opening for the wearer, wherein the first fastener mechanism includes a first zipper extending along a first body side of the garment structure, the first zipper operable by the wearer pulling the first zipper downward to join the front portion to the back portion; and fastening a second fastener mechanism of the first garment to join the front portion to the back portion to create a first leg opening and a second leg opening for the wearer, wherein the second fastener mechanism includes a second zipper extending along an inseam of the garment structure, wherein the second fastener mechanism is operable by the wearer.
Attention is drawn to Shih, which teaches an analogous article of apparel. Shih teaches a first garment (1), fastening a first fastener mechanism (19a,b) of the first garment (1) to join the front portion (see annotated Fig.) to the back portion (see annotated Fig.) to create a torso opening (see annotated Fig.) for the wearer, wherein the first fastener mechanism (19a, b) includes a first zipper extending along a first body side (see annotated Fig.) of the garment structure (1) (fig. 1j shows the first fastener (19a,b) joining the front and back portions together to form a torso opening along the first body side; paragraph [0143], “The first and second zippers 19a, 19b… are zipped up, so that the trouser is formed as shown in FIG. 1j”); and fastening a second fastener mechanism (17a-d) of the first garment (1) to join the front portion to the back portion to create a first leg opening and a second leg opening for the wearer, wherein the second fastener mechanism includes a second zipper extending along an inseam of the garment structure, wherein the second fastener mechanism is operable by the wearer (annotated fig. 1j shows the second fastener mechanism extending along the inseam and joining the front and back portions to create two leg openings; paragraph [0143], “buckling the first connecting means (buttons) 17a and the fourth connecting means (buttonholes) 17d, and buckling the second connecting means (buttonholes) 17b and the third connecting means (buttons) 17c of other side parts of the skirt, so as to form two trouser legs”).
Attention is drawn to Smith et al. which teaches an analogous article of apparel. Smith et al. teaches a garment, comprising: a garment structure (10) wherein the garment structure includes a front portion (see annotated Fig.) operable to cover a front portion of a wearer's body and a back portion (see annotated Fig.) operable to cover a back portion of the wearer's body (Fig. 3 shows the front and back portions operable to cover the front and back portions of the wearer, respectively), wherein the garment structure includes a non-continuous waistband (see annotated Fig.) having an opening along a first body side (annotated fig. 3 shows the waistband having an opening along a first body side), and wherein the front portion and back portion are joined along a second body side opposite the first body side (annotated fig. 1 shows the front and back portion being joined along a second body side opposite a first body side); a first fastener mechanism (27) extending along a first body side of the garment structure, wherein the first fastener mechanism is operable by the wearer to join the front portion to the back portion to create a torso opening (see annotated Fig.) for the wearer (Figs. 2 and 3 show the first fastener mechanisms (27) extending along a first body side of the garment and being operable to joining the front portion to the back portion to create a torso opening).
Attention is drawn to Puzzo et al., which teaches an analogous article of footwear. Puzzo et al. teaches a first garment (100) comprising: a garment structure including a front portion (see annotated Fig.) operable to cover a front portion of a wearer's body and a back portion (see annotated Fig.) operable to cover a back portion of the wearer's body (annotated fig. 2 shows the front and back portions covering their respective portions of the wearer’s body), wherein the garment structure includes a non- continuous waistband (102) having an opening along a first body side (fig. 5 shows the waistband (102) being noncontinuous and having an opening along a first body side), and wherein the front portion and back portion are joined along a second body side opposite the first body side (fig. 3 shows wherein the front and back portions are joined along a second body side opposite the first body side); a first fastener mechanism (112) extending along the first body side of the garment structure (paragraph [0023], “Zipper (112) extends from the top of waistband (102) along outseam (106) to cuff (108)”), wherein the first fastener mechanism includes a first zipper operable by the wearer pulling the first zipper downward to join the front portion to the back portion to create a torso opening for the wearer (paragraph [0040], “The zipper tracks can be engaged at the waistband (e.g., the box and pin are at the top of the waistband) and the zipper can be fastened by pulling the slider down toward the cuff”; Fig.. 2 shows the zipper being pulled partially downwards, the torso opening having been formed by joining the front and back portions).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Segal to include the teaching of Shih such that the first garment has a first and second fastener that can create a torso opening and leg openings for the wearer so that the wearer is more securely covered by the leg portions of the first garment after changing out of the second garment, as the leg portions wrap around the individual legs and lower torso of the wearer; to modify Segal to include the teachings of Smith et al. such that the garment structure includes a non-continuous waistband having an opening along a first body side so that the garment is more easily put on by the wearer; and to modify Segal to include the teachings of Puzzo et al. such that the first zipper is operable by the wearer pulling the first zipper downwards to join the front portion to the back portion so as to allow the pant leg to be put on easily while standing up or laying down (paragraph [0039] “The ability to completely open each pant leg allows the pants to be put on without being pulled up through the legs. The pants can be easily taken on and off while lying in bed or standing up”). Examiner notes that as modified Segal teaches all of the claimed structure, the method steps such as “fastening” would have obviously been performed under normal use and operation of the first garment. Therefore, the method steps as claimed are not novel. 
Regarding Claim 14, Segal teaches all of the limitations of the method of Claim 13, as discussed in the rejections above. 
Segal does not teach fastening a third fastener mechanism located at the waist of the first garment on the same body side as the first fastener mechanism.
Attention is drawn to Shih, which teaches an analogous article of apparel. Shih teaches fastening a first fastener mechanism (19a,b) of the first garment (1) to join the front portion (see annotated Fig.) to the back portion (see annotated Fig.) to create a torso opening (see annotated Fig.) for the wearer (fig. 1j shows the first fastener (19a,b) joining the front and back portions together to form a torso opening; paragraph [0143], “The first and second zippers 19a, 19b… are zipped up, so that the trouser is formed as shown in FIG. 1j”), wherein the first fastener mechanism (19a, b) extends along a first body side (see annotated Fig.) of the garment structure (1); and fastening a second fastener mechanism (17a-d) of the first garment (1) to join the front portion to the back portion to create a first leg opening and a second leg opening for the wearer, wherein the second fastener mechanism extends along an inseam of the garment structure, wherein the second fastener mechanism is operable by the wearer (annotated fig. 1j shows the second fastener mechanism extending along the inseam and joining the front and back portions to create two leg openings; paragraph [0143], “buckling the first connecting means (buttons) 17a and the fourth connecting means (buttonholes) 17d, and buckling the second connecting means (buttonholes) 17b and the third connecting means (buttons) 17c of other side parts of the skirt, so as to form two trouser legs”). Shih further teaches fastening a third fastener mechanism (8) located at the waist of the garment on the same body side as the first fastener mechanism (19a, b) (paragraph [0143], “The waist size of the trouser is adjusted by the rubber band 8,” wherein the rubber band is considered as equivalent to the third fastener mechanism. Examiner notes that Figs. 1i, j does not show the rubber band, however Fig. 1c shows the rubber band (8) being a draw string fastener that can be fastened at its ends at the waist of the skirt on the same body side as the first fastener (19a, b). Fig. 1c is another formation of the garment structure as shown in Fig. 1i, j).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Segal to include the teachings of Shih such that the first garment includes a third fastener mechanism located at the waist of the first garment on the same body side as the first fastener mechanism that can fastened so that the waist of the garment can be adjusted to the fit of the wearer (paragraph [0143], “The waist size of the trouser is adjusted by the rubber band 8”). Examiner notes that as modified Segal teaches all of the claimed structure, the method steps such as “fastening” would have obviously been performed under normal use and operation of the first garment. Therefore, the method steps as claimed are not novel.
Regarding Claim 15, Segal teaches all of the limitations of the method of Claim 13, as discussed in the rejections above. 
Segal does not teach fastening a third fastener mechanism to join the front portion to the back portion to create a torso opening for the wearer after the first fastener mechanism has been fastened, wherein the third fastener mechanism extends along a second body side of the garment structure.
Attention is drawn to Shih, which teaches an analogous article of apparel. Shih teaches fastening a first fastener mechanism (19a,b) of the first garment (1) to join the front portion (see annotated Fig.) to the back portion (see annotated Fig.) to create a torso opening (see annotated Fig.) for the wearer (fig. 1j shows the first fastener (19a,b) joining the front and back portions together to form a torso opening; paragraph [0143], “The first and second zippers 19a, 19b… are zipped up, so that the trouser is formed as shown in FIG. 1j”), wherein the first fastener mechanism (19a, b) extends along a first body side (see annotated Fig.) of the garment structure (1); and fastening a second fastener mechanism (17a-d) of the first garment (1) to join the front portion to the back portion to create a first leg opening and a second leg opening for the wearer, wherein the second fastener mechanism extends along an inseam of the garment structure, wherein the second fastener mechanism is operable by the wearer (annotated fig. 1j shows the second fastener mechanism extending along the inseam and joining the front and back portions to create two leg openings; paragraph [0143], “buckling the first connecting means (buttons) 17a and the fourth connecting means (buttonholes) 17d, and buckling the second connecting means (buttonholes) 17b and the third connecting means (buttons) 17c of other side parts of the skirt, so as to form two trouser legs”). Shih further teaches fastening a third fastener (19f) mechanism to join the front portion to the back portion to create a torso opening for the wearer after the first fastener mechanism has been fastened, wherein the third fastener (19f) mechanism extends along a second body (see annotated Fig.) side of the garment structure (Fig. 1j shows the third fastener mechanism being fastened to form the torso portion, wherein the first and third fasteners could be fastened in any order, including the third fastening being fastened after the first fastener). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Segal to include the teachings of Shih such that the first garment includes a third fastener that extends along a second body side of the first garment so that the wearer can more easily don the first garment over the second garment. Examiner notes that as modified Segal teaches all of the claimed structure, the method steps such as “fastening” would have obviously been performed under normal use and operation of the first garment. Therefore, the method steps as claimed are not novel.
Regarding Claim 16, Segal teaches all of the limitations of the method of Claim 13, as discussed in the rejections above. 
Segal does not teach tying a drawstring of the first garment, wherein the drawstring wraps around a torso of the wearer.
Attention is drawn to Shih, which teaches an analogous article of apparel. Shih teaches fastening a first fastener mechanism (19a,b) of the first garment (1) to join the front portion (see annotated Fig.) to the back portion (see annotated Fig.) to create a torso opening (see annotated Fig.) for the wearer (fig. 1j shows the first fastener (19a,b) joining the front and back portions together to form a torso opening; paragraph [0143], “The first and second zippers 19a, 19b… are zipped up, so that the trouser is formed as shown in FIG. 1j”), wherein the first fastener mechanism (19a, b) extends along a first body side (see annotated Fig.) of the garment structure (1); and fastening a second fastener mechanism (17a-d) of the first garment (1) to join the front portion to the back portion to create a first leg opening and a second leg opening for the wearer, wherein the second fastener mechanism extends along an inseam of the garment structure, wherein the second fastener mechanism is operable by the wearer (annotated fig. 1j shows the second fastener mechanism extending along the inseam and joining the front and back portions to create two leg openings; paragraph [0143], “buckling the first connecting means (buttons) 17a and the fourth connecting means (buttonholes) 17d, and buckling the second connecting means (buttonholes) 17b and the third connecting means (buttons) 17c of other side parts of the skirt, so as to form two trouser legs”). Shih further teaches tying a drawstring (9) of the first garment, wherein the drawstring wraps around a torso of the wearer (paragraph [0143], “The waist size of the trouser is adjusted by the rubber band 8,” wherein the rubber band is considered as equivalent to the drawstring. Examiner notes that Figs. 1i, j does not show the rubber band, however Fig. 1c shows the rubber band (8) being a draw string fastener that fastens at its ends at the waist of the skirt on the same body side as the first fastener (19a, b) and extends around the torso of the wearer. Fig. 1c is another formation of the garment structure as shown in Fig. 1i, j).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Segal to include the teachings of Shih such that the first garment includes a drawstring that wraps around the torso of the wearer so that the size of the waist can be adjusted to fit the wearer (paragraph [0143], “The waist size of the trouser is adjusted by the rubber band 8”). Examiner notes that as modified Segal teaches all of the claimed structure, the method steps such as “tying” would have obviously been performed under normal use and operation of the first garment. Therefore, the method steps as claimed are not novel.
Regarding Claim 18, Segal teaches all of the limitations of the method of Claim 13, as discussed in the rejections above. 
Segal does not teach wherein the first garment is pants.
Attention is drawn to Shih, which teaches an analogous article of apparel. Shih teaches fastening a first fastener mechanism (19a,b) of the first garment (1) to join the front portion (see annotated Fig.) to the back portion (see annotated Fig.) to create a torso opening (see annotated Fig.) for the wearer (fig. 1j shows the first fastener (19a,b) joining the front and back portions together to form a torso opening; paragraph [0143], “The first and second zippers 19a, 19b… are zipped up, so that the trouser is formed as shown in FIG. 1j”), wherein the first fastener mechanism (19a, b) extends along a first body side (see annotated Fig.) of the garment structure (1); and fastening a second fastener mechanism (17a-d) of the first garment (1) to join the front portion to the back portion to create a first leg opening and a second leg opening for the wearer, wherein the second fastener mechanism extends along an inseam of the garment structure, wherein the second fastener mechanism is operable by the wearer (annotated fig. 1j shows the second fastener mechanism extending along the inseam and joining the front and back portions to create two leg openings; paragraph [0143], “buckling the first connecting means (buttons) 17a and the fourth connecting means (buttonholes) 17d, and buckling the second connecting means (buttonholes) 17b and the third connecting means (buttons) 17c of other side parts of the skirt, so as to form two trouser legs”). Shih further teaches wherein the first garment is pants (paragraph [0143] “A fourth formation of the first preferred embodiment of the present invention is described below: based on the skirt of FIG. 1d, a pair of trousers is formed”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Segal to include the teachings of Shih such that the first garment is a pair of pants as it is the simple substitution of one known lower body garment for another, and further as pants would provide greater coverage and protection for the wearer.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Segal (US 2007/0017000) in view of Shih (US 2009/0320175), Smith et al. (US 5008962), and Puzzo et al. (US 2019/0174846), and further in view of McKenzie et al. (US 5802611).
Regarding Claim 17, Segal teaches all of the limitations of the method of Claim 13, as discussed in the rejections above. 
Segal does not teach wherein the first garment is shorts.
Attention is drawn to McKenzie et al., which teaches an analogous article of apparel. McKenzie et al. teaches a garment (16), comprising: a front portion (see annotated Fig.) operable to cover a front portion of a wearer's body and a back portion (see annotated Fig.) operable to cover a back portion of the wearer's body (Fig. 2 shows the front and back portions of the garment being operable to cover a front and back of a wearer); a first fastener mechanism (16C) extending along a first body side of the garment structure, wherein the first fastener mechanism includes a zipper operable by the wearer to join the front portion to the back portion to create a torso opening (see annotated Fig.) for the wearer (fig. 2 shows the first fastener (16C) extending along a first body side of the garment and joining the front and back portions to create a torso opening; the first fastener is shown as buttons, however col. 3 ll. 9-11 discloses “the attachment means described is not limited to buttons and apertures. Other suitable attachment means such as Velcro .RTM., zippers, snaps, etc. may be used,” therefore the first fastener may obviously be a zipper); and a second fastener mechanism (16F) including a second zipper extending along an inseam of the garment structure, wherein the second fastener mechanism is operable by the wearer to join the front portion to the back portion to create a first leg opening and a second leg opening for the wearer (Fig. 2 shows the second fastener (16F) extending along an inseam of the garment structure to join the front and back portions to create a first and second leg opening; the second fastener is shown as buttons, however col. 3 ll. 9-11 discloses “the attachment means described is not limited to buttons and apertures. Other suitable attachment means such as Velcro. RTM., zippers, snaps, etc. may be used,” therefore the second fastener may obviously be a zipper). McKenzie et al. further teaches wherein the garment (16) is shorts (col. 3 ll. 43, “the shorts 16”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Segal to include the teachings of McKenzie et al. such that the first garment is shorts as it is the simple substitution of one known lower body garment for another, and further as shorts would provide greater coverage and protection for the wearer.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over McKenzie et al. (US 5802611) in view of Smith et al. (US 5008962) and Puzzo et al. (US 2019/0174846).
Regarding Claim 21, McKenzie et al. teaches pants (1), comprising: a garment structure formed of a fabric material (col. 2 ll. 68, “the trousers 1 are formed from a fabric shell”), wherein the garment structure includes a front portion (portion of pants (1) shown in fig. 1) operable to cover a front portion of a wearer's body and a back portion (shown in fig. 4) operable to cover a back portion of the wearer's body (Fig. 1 shows the front portion of the garment being operable to cover a front of a wearer, the back portion is not clearly shown, but obviously would cover the back of the wearer as shown in fig. 4), wherein the garment structure includes a waistband (32), and wherein the front portion and back portion are joined along a second body side opposite the first body side (annotated fig. 1 shows the front and back portions being joined along a second body side opposite the first body side); a first fastener mechanism (16C) extending along a first body side of the garment structure, wherein the first fastener mechanism includes a first zipper operable by the wearer to join the front portion to the back portion to create a torso opening (see annotated Fig.) for the wearer (fig. 2 shows the first fastener (16C) extending along a first body side of the garment and joining the front and back portions to create a torso opening; the first fastener is shown as buttons, however col. 3 ll. 9-11 discloses “the attachment means described is not limited to buttons and apertures. Other suitable attachment means such as Velcro .RTM., zippers, snaps, etc. may be used,” therefore the first fastener may obviously be a zipper); and a second fastener mechanism (16F) extending along an inseam of the garment structure, wherein the second fastener mechanism includes a second zipper operable by the wearer to join the front portion to the back portion to create a first leg opening and a second leg opening for the wearer (Fig. 2 shows the second fastener (16F) extending along an inseam of the garment structure to join the front and back portions to create a first and second leg opening; the second fastener is shown as buttons, however col. 3 ll. 9-11 discloses “the attachment means described is not limited to buttons and apertures. Other suitable attachment means such as Velcro. RTM., zippers, snaps, etc. may be used,” therefore the second fastener may obviously be a zipper).
McKenzie does not teach wherein the garment structure includes a non-continuous waistband having an opening along a first body side and wherein the first zipper is operable by pulling the first zipper downwards.
Attention is drawn to Smith et al. which teaches an analogous article of apparel. Smith et al. teaches pants, comprising: a garment structure (10) formed of a fabric material (col. 5 ll. 37-40, “both conventional natural and synthetic fabrics and paper-related materials and other disposables may be used to manufacture the present trousers”), wherein the garment structure includes a front portion (see annotated Fig.) operable to cover a front portion of a wearer's body and a back portion (see annotated Fig.) operable to cover a back portion of the wearer's body (Fig. 3 shows the front and back portions operable to cover the front and back portions of the wearer, respectively), wherein the garment structure includes a non-continuous waistband (see annotated Fig.) having an opening along a first body side (annotated fig. 3 shows the waistband having an opening along a first body side), and wherein the front portion and back portion are joined along a second body side opposite the first body side (annotated fig. 1 shows the front and back portion being joined along a second body side opposite a first body side); a first fastener mechanism (27) extending along a first body side of the garment structure, wherein the first fastener mechanism is operable by the wearer to join the front portion to the back portion to create a torso opening (see annotated Fig.) for the wearer (Figs. 2 and 3 show the first fastener mechanisms (27) extending along a first body side of the garment and being operable to joining the front portion to the back portion to create a torso opening).
Attention is drawn to Puzzo et al., which teaches an analogous article of footwear. Puzzo et al. teaches pants (100) comprising: a garment structure formed of a fabric material (paragraph [0021] “The pants can be made of a soft, comfortable fabric”), wherein the garment structure includes a front portion (see annotated Fig.) operable to cover a front portion of a wearer's body and a back portion (see annotated Fig.) operable to cover a back portion of the wearer's body (annotated fig. 2 shows the front and back portions covering their respective portions of the wearer’s body), wherein the garment structure includes a non- continuous waistband (102) having an opening along a first body side (fig. 5 shows the waistband (102) being noncontinuous and having an opening along a first body side), and wherein the front portion and back portion are joined along a second body side opposite the first body side (fig. 3 shows wherein the front and back portions are joined along a second body side opposite the first body side); a first fastener mechanism (112) extending along the first body side of the garment structure (paragraph [0023], “Zipper (112) extends from the top of waistband (102) along outseam (106) to cuff (108)”), wherein the first fastener mechanism includes a first zipper operable by the wearer pulling the first zipper downward to join the front portion to the back portion to create a torso opening for the wearer (paragraph [0040], “The zipper tracks can be engaged at the waistband (e.g., the box and pin are at the top of the waistband) and the zipper can be fastened by pulling the slider down toward the cuff”; Fig.. 2 shows the zipper being pulled partially downwards, the torso opening having been formed by joining the front and back portions).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McKenzie et al. to include the teachings of Smith et al. such that the garment structure includes a non-continuous waistband having an opening along a first body side so that the garment is more easily put on by the wearer, or put onto the wearer by another person, especially as McKenzie et al. teaches the pants being made for bedridden patients (McKenzie col. 1 ll. 6-7) and to modify Shih to include the teachings of Puzzo et al. such that the first zipper is operable by the wearer pulling the first zipper downwards to join the front portion to the back portion so as to allow the pant leg to be put on easily while standing up or laying down (paragraph [0039] “The ability to completely open each pant leg allows the pants to be put on without being pulled up through the legs. The pants can be easily taken on and off while lying in bed or standing up”), especially as McKenzie is silent as to the direction of operation of the zipper.

    PNG
    media_image5.png
    402
    429
    media_image5.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 9-18, and 21 have been considered but are moot because of the new ground of rejection necessitated by amendment. Therefore, see aforementioned rejections for the argued missing limitations. 
Regarding the 35 U.S.C. 102 rejection of Claim 1 over Shih, Smith, and McKenzie et al., Applicant submits that neither Shih, Smith, or McKenzie teach all of the limitations of the newly amended claim, specifically the direction of operation of the zippers. However, such argument is moot in view of the new ground of rejection as set forth above in view of Shih, McKenzie et al., Smith et al, and Puzzo et al.
Regarding the 35 U.S.C. 103 rejection of Claim 13 over Segal in view of Shih and Smith, Applicant submits that neither Shih, Smith, or Segal teach all of the limitations of the newly amended claim, specifically the direction of operation of the zipper. However, such argument is moot in view of the new ground of rejection as set forth above in view of Segal, Shih, Smith et al., and Puzzo et al.
Regarding the 35 U.S.C. 103 rejection of Claim 21, over McKenzie in view of Smith, Applicant submits that neither McKenzie or Smith teach all the limitations of the pants, specifically the direction of operation of the zipper. However, such argument is moot in view of the new ground of rejection as set forth above in view of McKenzie et al., Smith et al, and Puzzo et al.
Generally regarding the new limitation stating the first zipper is “operable by the wearer pulling the first zipper downwards to join the front portion to the back portion” as recited in the independent claims, Examiner notes that the reversal of parts and/or the rearrangement of parts that would have no effect on the operation of the device have been found to be obvious modifications (see MPEP § 2144.04 VI). Therefore, in the case of the 35 U.S.C. 103 rejections as set forth above, all of the first zippers of the references could be reasonably modified by rearrangement and/or reversal such that they are operable by being pulled downwards to close the zipper and join the front and back portions.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HALEY A SMITH whose telephone number is (571)272-6597. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HALEY A SMITH/Examiner, Art Unit 3732  

/KATHERINE M MORAN/Primary Examiner, Art Unit 3732